 

Exhibit 10.2

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), effective as of November
29, 2016 (the “Effective Date”), by and between MERIDIAN WASTE SOLUTIONS, INC.,
a New York corporation, with offices at 12540 Broadwell Road, Suite 2104,
Milton, Georgia 30004 (hereinafter called the “Company”), and JOSEPH D’ARELLI,
an individual (the “Executive”). The Company and Executive are also each
hereinafter referred to individually as a “Party” and together as the “Parties”
 
W I T N E S S E T H:
 
WHEREAS, the Executive is currently employed by the Company as Corporate
Comptroller/SEC Compliance Director;
 
WHEREAS Company desires to employ the Executive to perform services as Chief
Financial Officer for the Company, and the Executive desires to perform such
services, on the terms and conditions set forth in this Agreement;
 
WHEREAS in connection with Executive’s prior employment with the Company as its
Comptroller, the Company issued to Executive Three Hundred Thousand (300,000)
restricted shares of the Company's common stock (the “Initial Shares”);
 
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.
EMPLOYMENT
 
The Company agrees to employ the Executive as Chief Financial Officer of the
Company, and the Executive agrees to serve as the Chief Financial Officer of the
Company upon the terms and conditions hereinafter set forth.
 
2.
TERM
 
The term of this Agreement is for a period of twenty-four (24) months, beginning
on the Effective Date (the “Initial Term”). This Agreement is automatically
renewable for successive terms of twelve (12) months (each a “Renewal Term”).
For purposes of this Agreement, the Initial Term and any Renewal Term are
hereinafter collectively referred to as the “Term.” This Agreement will
automatically renew unless either Party provides the other with written notice
of non-renewal at least sixty (60) days before the end of the Term.
 

 
 
 
3.            
COMPENSATION
 
(a) Base Salary. Beginning on the Effective Date, the Company agrees to pay the
Executive a base salary at the annual rate of Three Hundred Thousand Dollars
($300,000). All salary, bonus, or other compensation payable to the Executive
shall be subject to the customary withholding, FICA, medical and other tax and
other employment taxes and deductions as required by federal, state and local
law with respect to compensation paid by an employer to an employee. The Board
of Directors and any committees thereof may perform an annual review of
Executive’s salary based on a review of Executive’s performance of his duties
and the Company’s other compensation policies.
 
(b) Incentive Bonus.
(i) Cash. In addition to the foregoing salary, Executive shall be eligible for
an annual cash incentive bonus (“Cash Incentive Bonus”) in the amount of Fifty
Thousand Dollars ($50,000), or such other amount as shall be determined by the
Board of Directors in accordance with criteria determined by the Board of
Directors and based on the review and recommendation of the Compensation
Committee of the Board of Directors. The Cash Incentive Bonus shall be payable
annually in cash and/or equity, at the election of the Executive.
(ii) Equity. In addition to the foregoing, during each calendar year of this
Agreement, Executive shall be entitled to an annual bonus, payable in restricted
common stock of the Company in accordance with the Company’s 2016 Equity and
Incentive Plan, based upon (i) acquisitions by the Company or its subsidiaries
of substantially all the assets of existing businesses or of controlling
interests in existing business entities and (ii) equity or debt financings
(collectively, the “Major Transactions”). The bonus shall be calculated as of
January 15th of each year of this Agreement based upon the Major Transactions
which took place in the immediately preceding calendar year. The bonus shall be
calculated as follows: The dollar value of the bonus shall be calculated by
multiplying the sum of the purchase prices and/or proceeds of all Major
Transactions, without double-counting, during the immediately preceding year by
.005. The dollar value of such bonus shall then be divided by the average
closing bid price of the common stock of the Company (the “Common Stock”) in the
principal market on which the Common Stock is traded, for the five (5)
consecutive trading days ending on the last trading day of the previous calendar
year. The resulting calculation shall be the number of restricted common shares
of the Company which shall be issued to the Executive. The calculations
described above shall be made by no later than January 15th of the year
following the calendar year for which the calculations are based and the shares
shall be issued to the Executive within 15 days of the calculation having been
completed.
4.            
DUTIES
 
The Executive is hereby employed as Chief Financial Officer of the Company and
shall perform the following services in connection with the general business of
the Company:
 

 
 
 
(a)           
Duties as Chief Financial Officer. Executive shall have such duties,
responsibilities and authority as are commensurate and consistent with the
positions of Chief Financial Officer of a company and as may, from time to time,
be assigned to him by the Board of Directors or the Chief Executive Officer.
Executive shall report directly to the Board of Directors and the Chief
Executive Officer. During the Term, Executive shall devote his full business
time and efforts to the performance of his duties hereunder, except as may be
otherwise authorized by the Board. The Executive will comply and be bound by the
Company’s written operating policies, procedures and practices from time to time
in effect during Executive’s employment. Executive represents and warrants that
he is free to enter into and fully perform this Agreement and the agreements
referred to herein without breach of any agreement or contract to which he is a
party or by which he is bound.
 
(b)           
Compliance. The Executive hereby agrees to observe and comply with such
reasonable rules and regulations of the Company as may be duly adopted from time
to time by the Company's Chief Executive Officer and Board of Directors and
otherwise to carry out and perform those orders, directions and policies stated
to him from time to time, either as specified in the minutes of the proceedings
of the Board of Directors of the Company or otherwise in writing that are
reasonably necessary and appropriate to carry out his duties hereunder. Such
orders, directions and policies shall be legal and shall be consistent with the
Executive's position Chief Financial Officer.
 
5.            
EXTENT OF SERVICES
 
The Executive agrees to serve the Company faithfully and to the best of his
ability and shall devote his full time, attention and energies to the business
of the Company during customary business hours, except as may be otherwise
authorized by the Board. The Executive agrees to carry out his duties in a
competent and professional manner and to at all times promote the best interests
of the Company. The Executive shall not, during the Term of his employment
hereunder, engage in any other business, whether or not pursued for profit.
Nothing contained herein shall be construed as preventing the Executive from
investing in any other business or entity which is not in competition with the
business of the Company. Nothing contained herein shall be construed as
preventing the Executive from (1) engaging in personal business affairs and
other personal matters, (2) serving on civic or charitable boards or committees,
or (3) serving on the board of directors of companies that do not compete
directly or indirectly with the Company, provided however, that none of such
activities materially interferes with the performance of his duties under this
Agreement and provided further that the Board of Directors approves of each such
proposed appointment which approval shall not be unreasonably withheld.
 

 
 
 
6.            
BENEFITS AND EXPENSES
 
During the Term, Executive shall be entitled to, and the Company shall provide,
the following benefits in addition to those specified in Section 3:
 
(a)           
Vacation. The Executive shall be entitled to four (4) weeks’ vacation in each
twelve (12) month period during the Term. Vacation may be taken at such time(s)
as Executive may determine provided that such vacation does not interfere with
the Company's business operations. The Executive must use his vacation in any
event by May 31 of the year next following the year in which the vacation
accrues or such vacation time shall expire. The Executive shall not be entitled
to compensation for unused vacation except that, upon termination of his
employment and so long as it is consistent with section 7 herein, the Company
shall pay to the Executive for all of his accrued, unexpired vacation time. The
Executive shall accrue 1.66 vacation days per month beginning on the date
hereof.
 
(b)           
Expense Reimbursement. The Company shall reimburse the Executive upon submission
of vouchers or receipts for his out-of-pocket expenses for travel,
entertainment, meals and the like reasonably incurred by him pursuant to his
employment hereunder in accordance with the general policy of the Company as
adopted by its Board of Directors from time to time.
 
(c)           
Health Insurance. The Company shall provide the Executive with health insurance
in the coverages consistent with those provided to other similarly situated
executives of the Company.
 
(d)  

Disability Insurance. If the Company maintains disability insurance, then the
Company shall provide a disability policy for the Executive comparable to the
policies in force for other similarly situated executives in the Company.
 
(e)           
Other Benefits. The Company shall provide to the Executive the same benefits it
makes available to other similarly situated executives of the Company as
determined from time to time by the Board of Directors.
 
7. 
TERMINATION; DISABILITY; RESIGNATION; TERMINATION WITHOUT CAUSE
 
(a)           
Termination for Cause. The Company shall have the right to terminate the
Executive's employment hereunder:
 
(1)           
For Cause upon such termination, Executive shall have no further duties or
obligations under this Agreement (except as provided in Section 8) and the
obligations of the Company to Executive shall be as set forth below. For
purposes of this Agreement, “Cause” shall mean:
 
(A)           
Executive’s indictment or conviction of a felony or any crime involving moral
turpitude under federal, state or local law;
 
 

 
 
 
(B)           
Executive’s failure to perform (other than as a result of Executive's being
Disabled), in any material respect, any of his duties or obligations under or in
accordance with this Agreement for any reason whatsoever and the Executive fails
to cure such failure within ten business days following receipt of notice from
the Company;
 
(C)           
Executive commits any dishonest, malicious or grossly negligent act which is
materially detrimental to the business or reputation of the Company, or the
Company’s business relationships, provided, however, that in such event the
Company shall give the Executive written notice specifying in reasonable detail
the reason for the termination;
 
(D)           
Any intentional misapplication by Executive of the Company’s funds or other
material assets, or any other act of dishonesty injurious to the Company
committed by Executive; or
 
(E)           
Executive’s use or possession of any controlled substance or chronic abuse of
alcoholic beverages, which use or possession the Board of Directors reasonably
determines renders Executive unfit to serve in his capacity as a senior
executive of the Company.
 
In the event the Company terminates the Executive's employment for cause, then
the Executive shall be entitled to receive through the date of termination: (1)
his base salary as defined in Section 3(a) hereof; and (2) the benefits provided
in Section 6 hereof including all accrued but unpaid vacation.
 
(b)           
Disability. The Company shall have the right to terminate the Executive's
employment hereunder:
 
(1)           
By reason of the Executive's becoming Disabled for an aggregate period of ninety
(90) days in any consecutive three hundred sixty (360) day period (the
“Disability Period”).
 
(A)           
“Disabled” as used in this Agreement means that, by reason of physical or mental
incapacity, Executive shall fail or be unable to substantially perform the
essential duties of his employment with or without reasonable accommodation.
 
(B)           
In the event Executive is Disabled, during the period of such disability he
shall continue to receive his base compensation in the amount set forth in
Section 3(a) hereof, which base compensation shall be reduced by the amount of
all disability benefits he actually receives under any disability insurance
program in place with the Company until the first to occur of (1) the cessation
of the Disability or (2) the termination of this Agreement by the Company.
During the period of Disability and prior to termination, the Executive shall
continue to receive the benefits provided in Section 6 hereof.
 
 

 
 
 
(C)           
For the purposes of this Section 7(b), any amounts to be paid to Executive by
the Company pursuant to subsection (B) above, shall not be reduced by any
disability income insurance proceeds received by him under any disability
insurance policies owned or paid for by the Executive.
 
(D)   

If the Executive is terminated at the end of the Disability Period, then the
Executive shall receive through the date of termination: (1) his base salary as
defined in Section 3(a) hereof; and (2) the benefits provided in Section 6
hereof including all accrued but unpaid vacation.
 
(c)           
Death. The Company's employment of the Executive shall terminate upon his death
and all payments and benefits shall cease upon such date provided, however, that
under this Agreement the estate of such Executive shall be entitled to receive
through the date of termination (1) his base salary as defined in Section 3(a)
hereof and (2) the benefits provided in Section 6 hereof including all accrued
but unpaid vacation.
 
(d)           
Termination by the Executive for Good Reason.
 
The Executive may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:
 
(1)           
The Company sells all or substantially all of its assets and the Executive is
not retained or otherwise has his employment terminated;
 
(2)           
The Company merges or consolidates with another business entity in a transaction
immediately following which the holders of all of the outstanding shares of the
voting capital stock of the Company own less than a majority of the outstanding
shares of the voting capital stock of the resulting entity (whether or not the
resulting entity is the Company); provided, however, that the Executive shall
not be permitted to terminate his employment under this subsection unless he
notifies the Company in writing that he does not approve of the directors
selected to serve on the Board after the merger or similar transaction described
herein;
 
(3)           
More than fifty (50%) percent of the outstanding shares of the voting capital
stock of the Company are acquired by a person or group (as such terms are used
in Section 13(d) of the Securities Exchange Act of 1934, as amended), which
person or group includes neither the Executive nor the holders of the majority
of the outstanding shares of the voting capital stock of the Company on the date
hereof; provided, however, that the Executive shall not be permitted to
terminate his employment under this subsection unless he notifies the Company in
writing that he does not approve of the directors selected to serve on the Board
after the merger or similar transaction described herein;
 
(4)
The Company defaults in making any of the payments required under this Agreement
and said default continues for a one hundred eighty (180) day period after the
Executive has given the Company written notice of the payment default.
 
 

 
 
 
 If the Executive elects to terminate his employment hereunder pursuant to this
Section 7(d), then (1) the Company shall continue to pay to the Executive his
salary as provided in Section 3(a) hereof through the end of the current Term;
(2) the Company shall continue to provide to the Executive the benefits provided
in Section 6 hereof through the end of the current Term; and (3) all of the
options granted to the Executive hereunder to purchase shares of the common
stock of the Company shall vest immediately and the term of the option shall
continue for the period specified in the option had the employment of the
Executive not been so terminated.
 
(e)           
Resignation. If the Executive voluntarily resigns during the Term of this
Agreement or any Renewal Term other than pursuant to Section 7(d) hereof, then
all payments and benefits shall cease on the effective date of resignation,
provided that under this Agreement the Executive shall be entitled to receive
through the date of such resignation (1) his base salary as defined in Section
3(a) hereof and (2) the benefits provided in Section 6 hereof including all
accrued but unpaid vacation.
 
(f)           
Termination Without Cause. The Company may terminate this Agreement at any time,
for any reason, or for no reason, effective immediately upon written notice to
Executive. If the Company terminates this Agreement pursuant to this Section
7(f) during the Term of this Agreement, then the Company shall continue to pay
to the Executive his base salary hereunder through the first anniversary of the
date of such termination and the Executive shall receive all the benefits
provided in Section 6 hereof.
 
(g)           
Recoupment of Initial Shares. If Executive’s employment is terminated (i) by the
Company for Cause, (ii) by Executive breaching this Agreement for any reason
whatsoever, or (iii) by Executive without Good Reason, then the following
percentages of Initial Shares shall be subject to immediate recoupment by the
Company:
 
Termination Date
Percentage of Initial Shares Subject to Recoupment
From Effective Date through May 31, 2017
90%
June 1, 2017 through May 31, 2018
66%
June 1, 2018 through May 31, 2019
33%

 
For the avoidance of doubt, if Executive is employed under this Agreement on
June 1, 2019, this Section 7(g) shall no longer be in effect and Executive’s
Initial Shares shall not be subject to recoupment by the Company. In addition,
this Section 7(g) shall not subject any other compensation given to the
Executive under Section 3(a) or 3(b) hereof to recoupment by the Company.
 
8.           
CONFIDENTIALITY; RESTRICTIVE COVENANTS; NON COMPETITION
 
(a)           
Non-Disclosure of Information.
 
(1)           
The Executive recognizes and acknowledges that by virtue of his position as a
key executive, he will have access to the lists of the Company's vendors,
suppliers, financing sources, advertisers and customers, financial records and
business procedures, personnel, software, practices, plans, strategy, and other
unique business information and records (collectively “Proprietary
Information”), as same may exist from time to time, and that they are valuable,
special and unique assets of the Company's business. The Executive also may
develop on behalf of the Company a personal acquaintance with the present and
potential future clients and customers of the Company, and the Executive’s
acquaintance may constitute the Company’s sole contact with such clients and
customers.
 
 

 
 
 
(2)           
The Executive will not, without the prior written consent of the Company, during
the Term of his employment or any time thereafter, except as may be required by
competent legal authority or as required by the Company to be disclosed in the
course of performing Executive’s duties under this Agreement, disclose trade
secrets or other confidential information about the Company, including but not
limited to Proprietary Information, to any person, firm, corporation,
association or other entity for any reason or any purpose whatsoever or utilize
such Proprietary Information for his own benefit or the benefit of any third
party; .provided, however, that nothing contained herein shall prohibit the
Executive from using his personal acquaintance with any clients or customers of
the Company at any time in a manner that is not inconsistent with their
remaining as clients or customers of the Company.
 
(3)           
All equipment, records, files, memoranda, computer print-outs and data, reports,
correspondence and the like, relating to the business of the Company which
Executive shall use or prepare or come into contact with shall remain the sole
property of the Company. The Executive shall immediately turn over to the
Company all such material in Executive's possession, custody or control at such
time as this Agreement is terminated.
 
(4)           
“Proprietary Information” shall not include information that was a matter of
public knowledge on the date of this Agreement or subsequently becomes public
knowledge other than as a result of having been revealed, disclosed or
disseminated by Executive, directly or indirectly, in violation of this
Agreement.
 
(b)           
Non-Solicitation. The Executive covenants and agrees that during the term of his
employment, and for a two (2) year period immediately following the end of the
Term of or earlier termination of this Agreement, regardless of the reason
therefor, the Executive shall not solicit, induce, aid or suggest to: (1) any
employee to leave such employ, (2) any contractor, consultant or other service
provider to terminate such relationship, or (3) any customer, agency, vendor, or
supplier of the Company to cease doing business with the Company.
 
(c)           
Non-Competition. For purposes of this Section 8(c) the parties agree that the
“business of the Company” shall be defined to refer to the solid waste industry,
including hauling and landfill operations.
 
The Executive covenants and agrees that during the Term, Executive shall not
engage in any activity or render service in any capacity, directly or
indirectly, (whether as principal, director, officer, investor, employee,
consultant or otherwise) for or on behalf of any person or persons or entity in
the United States or anywhere else in the world if such activity or service
directly or indirectly involves or relates to any (1) business which is in
competition with the business of the Company or (2) other business acquired or
begun by the Company during the period of the Executive’s employment hereunder
but in the latter event only if the Executive was directly involved in the
operation of such other business. It is understood and agreed that nothing
herein contained shall prevent the Executive from engaging in discussions
concerning business arrangements to become effective upon the expiration of the
term of this covenant not to compete.
 

 
 
 
(d)           
Enforcement. In view of the foregoing, the Executive acknowledges and agrees
that it is reasonable and necessary for the protection of the good will,
business, trade secrets, confidential information and Proprietary Information of
the Company that he makes the covenants in this Section 8 and that the Company
will suffer irreparable injury if the Executive engages in the conduct
prohibited by Section 8 (a), (b) or (c) of this Agreement. The Executive agrees
that upon a breach, threatened breach or violation by him of any of the
foregoing provisions of this Section 8, the Company, in addition to all other
remedies it may have including an action at law for damages, shall be entitled
as a matter of right to injunctive relief, specific performance or any other
form of equitable relief in any court of competent jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, to enjoin and restrain the
Executive and each and every other person, partnership, association, corporation
or organization acting in concert with the Executive, from the continuance of
any action constituting such breach. The Company shall also be entitled to
recover from the Executive all of its reasonable costs incurred in the
enforcement of this Section 8 including its reasonable legal fees. The Executive
acknowledges that the terms of Section 8(a), (b) and (c) are reasonable and
enforceable and that, should there be a violation or attempted or threatened
violation by the Executive of any of the provisions contained in these
subsections, the Company shall be entitled to relief by way of injunction,
specific performance or other form of equitable relief. In the event that any of
the foregoing covenants in Sections 8 (a), (b) or (c) shall be deemed by any
court of competent jurisdiction, in any proceedings in which the Company shall
be a party, to be unenforceable because of its duration, scope, or area, it
shall be deemed to be and shall be amended to conform to the scope, period of
time and geographical area which would permit it to be enforced.
 
(e)           
Independent Covenants. The Company and the Executive agree that the covenants
contained in this Section 8 shall each be construed as a separate agreement
independent of any of the other terms and conditions of this Agreement, and the
existence of any claim by the Executive against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense by the Executive
to the Company’s enforcement of any of the covenants of this Section 8.
 
9.          DISCLOSURE AND ASSIGNMENT OF RIGHTS.
 
(a)           
Disclosure. The Executive agrees that he will promptly assign to the Company or
its nominee(s) all right, title and interest of the Executive in and to any and
all ideas, inventions, discoveries, secret processes, and methods and
improvements, together with any and all patents or other forms of intellectual
property protection that may be obtainable in connection therewith or that may
be issued thereon, such as trademarks, service marks and copyrights, in the
United States and in all foreign countries, which the Executive may invent,
develop, or improve or cause to be invented developed or improved, on behalf of
the Company while engaged in Company related decisions, during the Term or
within six (6) months after the Term or earlier termination of this Agreement,
which are or were related to the scope of the Company’s business or any work
carried on by the Company or to any problems and projects specifically assigned
to the Executive. All works and writings which relate to the Company’s business
are works for hire under the Copyright Act, and any and all copyrights therefor
shall be placed in the name of and inure to the benefit of the Company.
 
 

 
 
 
(b)           
Assignment of Interest. The Executive agrees to disclose immediately to duly
authorized representatives of the Company any ideas, inventions, discoveries,
processes, methods and improvements covered by the terms of this Section 9 and
to execute, at the Company’s expense, all documents reasonably required in
connection with the Company’s application for appropriate protection and
registration under the federal and foreign patent, trademark, and copyright law
and the assignment thereof to the Company’s nominee (s). The Executive hereby
appoints the Company’s Chairman as true and lawful attorney in fact with full
powers of substitution and delegation to execute acknowledge and deliver any
such instruments and assignments, which the Executive shall fail or refuse to
execute or deliver.
 
10.            
INDEMNIFICATION.
 
The Company shall indemnify the Executive to the maximum extent permitted under
the New York Business Corporation Law, or any successor thereto, and shall
promptly advance any expenses incurred by the Executive prior to the final
disposition of the proceeding to which such indemnity relates upon receipt from
the Executive of a written undertaking to repay the amount so advanced if it
shall be determined ultimately that the Executive is not entitled to indemnity
under the standards set forth in the New York Business Corporation Law or its
successor. The Company shall use commercially reasonable efforts to obtain and
maintain throughout the Term of the employment of the Executive hereunder
directors’ and officers’ liability insurance for the benefit of the Executive.
The indemnification obligations of the Company under this Section 10 shall
survive the termination of the Term or of this Agreement for any reason
whatsoever unless the Agreement is terminated for cause.
 
11.            
NOTICES.
 
(a)           
Any and all notices or other communications given under this Agreement shall be
in writing and shall be deemed to have been duly given on (1) the date of
delivery, if delivered in person to the addressee, (2) the next business day if
sent by overnight courier, or (3) three (3) days after mailing, if mailed within
the continental United States, postage prepaid, by certified or registered mail,
return receipt requested, to the party entitled to receive same, at his or its
address set forth below.
 
The Company:
 
Meridian Waste Solutions, Inc.
12540 Broadwell Road, Suite 2104
Milton, GA 30004
Attn: Jeffrey Cosman, CEO
 

 
 
 
If to the Executive:
 
Joseph D’Arelli
[22401 Martella Avenue
Boca Raton, FL 33433]
 
(b)           
The parties may designate by notice to each other any new address for the
purposes of this Agreement as provided in this Section 11.
 
12.            
MISCELLANEOUS PROVISIONS
 
(a)           
This agreement represents the entire Agreement between the parties and
supersedes any prior agreement or understanding between them with respect to the
subject matter hereof, including without limitation that certain Employment
Agreement dated May 23, 2016. No provision hereof may be amended, modified,
terminated, or revoked except by a writing signed by all parties hereto.
 
(b)           
This Agreement shall be binding upon parties and their respective heirs, legal
representatives, and successors. Subject to the provisions of Section 7(d)
hereof, the rights and interests of Company hereunder may be assigned to (1) a
subsidiary or affiliate of the Company or (2) a successor business or successor
business entity that is not a subsidiary or affiliate of the Company without the
Executive's prior written consent; provided, however, that in either case the
assignee continues the same business of the Company. The rights, interests and
obligations of Executive are non-assignable.
 
(c)           
No waiver of any breach or default hereunder shall be considered valid unless in
writing and signed by the party against whom the waiver is asserted, and no such
waiver shall be deemed the waiver of any subsequent breach or default of the
same or similar nature.
 
(d)           
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall affect only such provision and shall not in
any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
(e)           
The captions and headings contained in this Agreement are for convenience only
and shall not be construed as a part of this Agreement.
 
(f)           
Wherever it appears appropriate from the context, each term stated in this the
singular or the plural shall include the singular and the plural.
 
(g)           
The parties hereto agree that they will take such action and execute and deliver
such documents as may be reasonably necessary to fulfill the terms of this
Agreement.
 
(h)           
The agreements and covenants set forth in Section 8 above shall survive
termination or expiration of this Agreement.
 
 

 
 
 
(i)           
The Executive represents and warrants that he is not subject to any prohibition
or restriction, oral or written, preventing him from entering into this
Agreement and undertaking his duties hereunder.
 
(j)           
The Executive acknowledges that he has consulted with counsel and been advised
of his rights in connection with the negotiation, execution and delivery of this
Agreement including in particular Section 8 of this Agreement.
 
13  

Governing Law. The Agreement shall be construed in accordance with the laws of
the State of New Jersey and any dispute under this Agreement will only be
brought in the state and federal courts located in the State of New Jersey.
 
14.   

Waiver of Jury Trail. THE EXECUTIVE HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY
AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE COMPANY ENTERING INTO THIS AGREEMENT.
THE COMPANY’S REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY ACKNOWLEDGED.
 
 
 
 
 
 
 
[Signatures Appear on the Following Page]
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first above written.
 
 
 
 
 
MERIDIAN WASTE SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Jeffrey Cosman
 
 
 
 
 
Name: Jeffrey Cosman
 
 
 
 
 
Title: Chief Executive Officer
 

 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Joseph D’Arelli
 
 
 
 
JOSEPH D’ARELLI., an individual
 

 
 
 


